Opinion by
Rice, P. J.,
The controlling question in this case is one of law, arising out of facts which both parties admit are not in dispute. They are fully, clearly and accurately set forth in the opinion filed by the learned judge below, and there is no occasion for an attempt to restate them, either more elaborately or in more condensed form. From these facts the learned judge drew several legal conclusions, which are clearly and concisely stated in logical order at the end of his opinion. We concur with him in the first three of these conclusions as well as in his general conclusion that judgment should be entered for the defendant congregation non obstante verdicto, and in the reasoning of his opinion in support of them. We deem it unnecessary to go over the ground again, and will only notice two or three criticisms of them which are set forth in the elaborate and learned argument of the appellant’s counsel.
As to the first conclusion, it is objected that the obligation of the Jamestown congregation to pay revived upon the date of the decree of the court of common pleas. But as an appeal (see Wallace v. Trustees of the General Assembly of the United Presbyterian Church, 201 Pa. 292), was taken therefrom, that decree could not have the effect claimed unless, first, the appeal did not operate as a supersedeas, and, second, the plaintiff was able and offered, after the decree of the common pleas and before the affirmation of the decree by the Supreme Court, to resume the pastoral relation and to perform his pastoral duties. We need not discuss the question of supersedeas, because the second essential was not established.
*574It is argued, however, that the decree of the Supreme Court operated to restore the obligation from the date of the dissolution of the pastoral relation, because, say counsel, speaking of the decree of dissolution by presbytery, “ a void decree is void from its inception and not from the date when the final entry is made of the judicial declaration of its nullity.” But we do not see how it can be successfully claimed that the action of presbytery had the effect to relieve him from the obligation to perform the pastoral duties he promised to perform at his installation, but did not relieve the congregation from its obligation to pay the salary. We are of opinion that according to the law of the church both were bound by that action of presbytery until it was annulled by the decree of the Supreme Court. But if it was a mere nullity which neither was bound to respect, the objection arises that the plaintiff did not elect so to treat it and to go on with the performance of the pastoral duties to which he had' obligated himself as a condition precedent to his right to demand compensation.
To avoid this objection counsel are compelled to take the position that the presbytery was the agent 'of the congregation. This proposition, so far as it depends upon proof that the congregation brought about, or contributed to bringing about, the dissolution of the pastoral relation, is without any support whatever in the evidence. The congregation did not institute nor promote the proceeding in any way. Nor can the proposition be sustained upon the ground that the church law created the relation of principal and agent between the presbytery and the congregation. The former is the ecclesiastical superior of the latter, and is no more its agent in the formation or dissolution of a pastoral relation than it is the agent of the pastor. At the foundation.of the case is the principle that the promises of the plaintiff and the Jamestown congregation at the installation of the former were mutual and dependent. This being the case, and the action of the presbytery being as binding upon the plaintiff as it was upon the congregation until' it was annulled by rhe civil court, and the congregation not being in any way responsible for that action which prevented the plaintiff from performing his part of the contract, and the presbytery not being in fact nor under the church law the agent, in any sense of the term, of the congregation in this matter, we *575are unable to escape the conclusion that the obligation of the congregation to pay the salary was suspended until the action of presbytery was annulled.
In the foregoing we have not attempted a full review and discussion of the questions involved in the case, because it seems to us unnecessary in view of the elaborate and satisfactory manner in which that has been done by the learned judge below.
The judgment is affirmed.